Little, J.
Where the evidence on the hearing of an application for injunction is conflicting, and there is no principle of law involved which should control the action of the judge, this court will not reverse a judgment refusing the injunction, unless it appears that the judge abused the discretion with which he is invested.

Judgment affirmed.


All the Justices concurring, except Fish, J., absent.

Petition for injunction. . Before Judge Spence. Dougherty superior court. February 12, 1900.
Walters & Wallace, by Harrison & Bryan,.for plaintiffs
S. J. Jones, for defendant.